      Case
       Case3:20-cv-00169-KAD
            3:20-cv-00169 Document
                             Document
                                   1 Filed
                                      2 Filed
                                           02/06/20
                                               02/06/20
                                                     Page
                                                        Page
                                                          15 of1 21
                                                                 of 5




DKTNO.:NNH-CV-XX-XXXXXXX-S : SUPERIOR COURT

DISCOVER BANK : J.D. NEW HAVEN

                     V. : AT NEW HAVEN

LEWIS, ROBERT R. : DECEMBER 27, 2019


           ANSWER TO DEFENDANT/COUNTERCLAIM PLAINTIFF'S
                          COUNTERCLAIMS


ANSWER TO FIRST COUNTERCLAIM

     1. Plaintiff/Counterclaim defendant is without sufficient knowledge and information as

        to confirm or deny the allegations contained in paragraph "1" of the

        defendant's/counterclaim plaintiffs first Counterclaim and leaves

        defendant/counterclaim plaintiff to his proof.

     2. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "2" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.

     3. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "3" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.




    This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                       Information obtained will be used for that purpose.
 Case
  Case3:20-cv-00169-KAD
       3:20-cv-00169 Document
                        Document
                              1 Filed
                                 2 Filed
                                      02/06/20
                                          02/06/20
                                                Page
                                                   Page
                                                     16 of2 21
                                                            of 5




    3 (Second). Plaintiff/Counterclaim defendant hereby denies each and every allegation

    contained in the second paragraph "3" of the defendant's/counterclaim plaintiffs first

    Counterclaim and leaves defendant/counterclaim plaintiff to his proof.




4. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "4" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof,

5. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "5" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

6. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "6" of the defendant's/counterclaim plaintiffs first Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

7. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

    in the paragraph "7" of the defendant's/counterclaim plaintiffs first Counterclaim


    and leaves defendant/counterclaim plaintiff to his proof.




This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                   Information obtained will be used for that purpose.
      Case
       Case3:20-cv-00169-KAD
            3:20-cv-00169 Document
                             Document
                                   1 Filed
                                      2 Filed
                                           02/06/20
                                               02/06/20
                                                     Page
                                                        Page
                                                          17 of3 21
                                                                 of 5




     8. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

         in the paragraph "8" of the defendant's/counterclaim plaintiffs first Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.

AS AND FOR THE ANSWER TO THE SECOND COUNTERCLAIM

     1. Answers to paragraphs 1 & 2 of the First Counterclaim are incorporated by reference

        as though fully set forth herein.

     2. Plaintiff/Counterclaim defendant hereby denies each and every allegation contained

        in the paragraph "2" of the defendant's/counterclaim plaintiffs second Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof, except that

        plaintiff/counterclaim defendant admits that it issued a Discover card to

        defendant/counterclaim plaintiff in March 2016.

     3. Plaintiff/counterclaim defendant hereby denies each and every allegation contained in

        the paragraph "3" of the defendant's/counterclaim plaintiffs second Counterclaim


        and leaves defendant/counterclaim plaintiff to his proof.

     4. Plaintiff/counterclaim defendant hereby denies each and every allegation contained in

        the paragraph "4" of the defendant's/counterclaim plaintiffs second Counterclaim

        and leaves defendant/counterclaim plaintiff to his proof.




    This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                       Information obtained will be used for that purpose.
 Case
  Case3:20-cv-00169-KAD
       3:20-cv-00169 Document
                        Document
                              1 Filed
                                 2 Filed
                                      02/06/20
                                          02/06/20
                                                Page
                                                   Page
                                                     18 of4 21
                                                            of 5




5. Plaintiff/counterclaim defendant hereby denies each and eveiy allegation contained in

    the paragraph "5" of the defendant's/counterclaim plaintiffs second Counterclaim

    and leaves defendant/counterclaim plaintiff to his proof.

6. Plaintiff/counterclaim defendant hereby denies all allegations contained in the

    paragraph "6" of the defendant's/counterclaim plaintiffs second Counterclaim and

    leaves defendant/counterclaim plaintiff to his proof.

AS AND FOR THE ANSWER TO THE DEFENDANT/COUNTERCLAIM
PLAINTIFF'S CLAIM(S) FOR RELIEF

    Plaintiff hereby denies each and every allegation contained in the WHEREFORE

Clause, including paragraphs "I", "1" and "2" of the defendant' s/counterclaim plaintiffs


Answer and Counterclaim and leaves defendant/counterclaim plaintiff to his proof.




                                 The Plaintiff,

                                 Discover Bank


                                 By its Attorneys,

                                 /s/ Heather Q. Wallace, Juris No.417302
                                 Heather Q. Wallace
                             SCHREIBER/COHEN, LLC
                                53 STILES RD, A-l 02
                                   SALEMNH 03079
                                     603-870-5333
                              hwallace@schreiblaw.com




This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                   Information obtained will be used for that purpose.
        Case
         Case3:20-cv-00169-KAD
              3:20-cv-00169 Document
                               Document
                                     1 Filed
                                        2 Filed
                                             02/06/20
                                                 02/06/20
                                                       Page
                                                          Page
                                                            19 of5 21
                                                                   of 5




                                         CERTIFICATION



       Pursuant to Practice Book § 10-14,1 hereby certify that a copy of the above was
electronically filed and mailed, first class pre-paid postage to all counsel and pro se parties of
record on this 27TH day of DECEMBER 2019.

                                     ROBERT R. LEWIS, ESQ
                                      31 LONG POINT RD.
                                      BRANFORD CT 06405




                                                        /s/ Heather_Q. Wallace. Juris #417302
                                                        Commissioner of the Court




       This correspondence is from a debt collector. This is an attempt to collect a debt, and any
                          Information obtained will be used for that purpose.
